Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended to correct minor grammatical issues as follows: 
In claim 8, after “group of”, “human” has been deleted and –humans-- has been inserted therefor.
In claim 13, at line 3,  after “a group of”, “human” has been deleted and –humans--has been inserted therefor.
In claim 13, at lines 7 and line 20, after “the group of”, “the human” has been deleted and --humans-- has been inserted therefor.

EXAMINER’S COMMENT
In the reply of 11 August 2021 Applicant elected Group 1 and the species of the combination of miR-17 and miR-422a. In view of the allowability of claims 1, 2, 5 and 9,  the previously withdrawn subject matter of methods which further determine the expression levels of miR-155, miR-202 and miR-483 and which calculate the ratios set forth in claim 11, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because claims 11-13 previously withdrawn from consideration have been rejoined, the restriction requirement as set forth in the Office action mailed on 16 June 2021 as it pertained to the elected combination of miR-17 and miR-422a together with the additional miRNAs and ratios recited in claims 11-13 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Further to the art cited in the Office action of 22 October 2022, Huang et al (J Am Soc Nephrology. 2019. 60: 69; abstract for conference “Kidney Week 2019” held 11-05-2019 to 11-10-2019, first available 12-31-2020) discloses methods for measuring miRNAs in peritoneal fluid which are diagnostic of encapsulating peritoneal sclerosis. Huang reports that “From results of the training set, six different miRNA expressions and two ratios of two miRNA expressions in the PD fluid showed significant difference between EPS and non-EPS patients.” However, Huang does not disclose the identity of the six miRNAs and the two miRNA ratios and particularly does not teach that the expression levels of miR-17 and miR-422a in peritoneal fluid are diagnostic of EPS or that the ratio of miR-422a/miR-17 expression levels is diagnostic of EPS. Further, the Huang reference appears to have been publicly available less than 1 year prior to the filing date of the present application (i.e., 15 July 2020). The Huang et al reference lists 5 authors who are also listed as co-inventors of the present application; no additional authors are listed who are not listed as inventors in the present application. Thereby, the Huang et al reference does not constitute prior art to the present claims since it would be a 102(b)(1)(A) exception.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634